By the Court,
Currey, J.
By the law of this State an action of ejectment must be brought against the occupant—the terre tenant—of the demanded premises at the time the action may be commenced. (Garner v. Marshall, 9 Cal.268.) When the action, the history of which is contained in the complaint in this case, was commenced, one of the defendants, to wit: Patrick O’Brien, was in the possession of the premises, as well as Calderwood, *99and was properly made a defendant. There is no pretense that O’Brien was an alien or a citizen of another State, and it must be presumed he was a citizen of this State in the absence of evidence to the contrary. Though Calderwood may have been an alien, that fact, while it presumptively appeared that his co-defendant, O’Brien, was a citizen of this State, did not invest him with the right to a removal of the cause to the Circuit Court of the United States for trial. It is well settled as a general rule that all the defendants in an action brought against them in a State Court must be aliens or citizens of another State to authorize the removal of the cause to the Federal Court for trial. The exceptions to this general rule are stated in the various decisions of the Federal Courts, and need not be repeated here. We are satisfied that O’Brien was not a defendant of any character falling within the exceptions to the general rule. (Strowbridge et al. v. Curtis et al., 3 Cranch. 267 ; Ward v. Arredondo et al., 1 Paine’s R. 410; Chappedelaine v. Dechenaux, 4 Cranch. 306; Brown et al. v. Strode, 5 Cranch. 303 ; Wormley v. Wormley, 8 Wheat. 421; Conolly v. Taylor, 2 Peters, 556.)
Judgment affirmed.
Mr. Justice Shafter expressed no opinion.